DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 4, the prior art of record fails to teach, provide or suggest a first plurality of the stacked connectors are connected to the joint connector from a front side of the joint connector, and a second plurality of the stacked connectors are connected to the joint connector from a rear side of the joint connector combined with the remaining limitations of base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 5, the prior art of record fails to teach, provide or suggest a first plurality of the stacked connectors is connected to the one joint connector from a front side of the one joint connector, and a second plurality of the stacked connectors is connected to the one joint connector from a rear side of the joint connector combined with the remaining limitations of base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 7, the prior art of record fails to teach, provide or suggest a first plurality of the stacked connectors is connected to the one joint connector from the front side of the one joint connector, and a second plurality of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831